Citation Nr: 1727956	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-49 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 2004.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a July 2011 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In a decision dated in March 2016, the Board denied entitlement to a rating in excess of 10 percent for service-connected right knee patellofemoral syndrome.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2017 joint motion for partial remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded regarding this issue, finding that it contained inadequate reasons and bases; a February 2017 Court order granted the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR found that the VA examinations of record did not fully comply with Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in that they did not provide loss of range of motion during flare ups.  Additionally, the JMR noted that the examinations do not comply with the requirements of the recently decided case Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Accordingly, the Veteran must be afforded a new VA examination to address these deficiencies.  

The claims folder should also be updated to include VA treatment records compiled since May 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated VA treatment records, if any.

2. Then, schedule the Veteran for a new VA examination of his right knee patellofemoral syndrome.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance.

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

d. If applicable, the examiner should comment on the presence of any symptoms of semilunar cartilage removal.  

e. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response and then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




